Mr. Justice Cartwright, dissenting: If the law of this State as declared in its early history in Ackless v. Seekright, Breese, 76, and uniformly repeated many times by this court, should determine the rights of these parties, it would be decided that the deed conveyed to the grantee a remainder in fee simple after the life estate reserved to the grantor; that every remainder necessarily awaits the determination of the preceding estate, and as the fee simple in the grantee would never come to an end, an attempted limitation thereafter upon a specified contingency was void. Upon that question the history of transfers of title in England, while interesting, is of little practical importance. It is true that before the Statute of Frauds and Perjuries no writing was essential to the transfer of the title to land, and it is equally true that after the Statute of Uses an executory interest could be created by a deed either declaring a use or acknowledging the payment of a valuable consideration. In declaring the law of this State the court necessarily referred to the method in use for transferring title to real estate by deed and not under the Statute of Uses. While an instrument of writing was not required before the Statute of Frauds and Perjuries, the use of deeds for that purpose was as old as the common law. Whether Blackstone was writing about such conveyances or the transfer of title by lease and release seems to me of no importance in determining what was meant by this court. The lease and release was adopted tó avoid certain formalities, the lease being operative under the Statute of Uses and the release completing the title. This court made no distinction, but, stating the law applicable to our method of conveyancing, established the rule that a fee could not be limited after a fee by deed. Assuming that the court might very properly have held that our deeds were operative under the Statute of Uses, that was not done. The matter, from the first declaration by this court, has been within the full and absolute control of the General Assembly, which has made one important change noted in this case and recognized by this court. While the question has not generally been involved so as to bring it within the rule of stare decisis, the statement was not obiter dicta in the sense that it was unrelated matter, but was the statement of a rule with an exception of an executory devise. There are doubtless cases where the title has passed beyond the grantee in the deed containing the attempted limitation, and the law having been frequently declared by this court with the tacit approval of the General Assembly, it seems to me that it should not now be disturbed by the- court.